MEMORANDUM **
We have reviewed the record and appellants’ filings in this court. The questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). Accordingly, we summarily affirm the district court’s judgment.
Appellees’ requests for damages and costs are denied. All other pending motions or requests are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.